Exhibit 99.1 Joint Filing Agreement December 12, 2012 In accordance with Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, Galperin Trust, Meliga No. 1 Limited Partnership, and Volorama Stichting each hereby agree to the joint filing of this Statement on Schedule 13G (including any and all amendments hereto).In addition, each party to this Agreement expressly authorizes each other party to this Agreement to file on its behalf any and all amendments to such Statement on Schedule 13G.A copy of this Agreement shall be attached as an exhibit to the Statement on Schedule 13G filed on behalf of each of the persons hereto, to which this Agreement relates. This Agreement may be executed in multiple counterparts, each of which shall constitute an original, one and the same instrument. Galperin Trust By:Intertrust Suisse Trustee GMBH /s/ Robert Stanculescu By: Robert Stanculescu Its:Authorised Signatory /s/ Olivier Junod By: Olivier Junod Its:Authorised Signatory Meliga No. 1 Limited Partnership By: Volorama Stichting, its general partner By: Intertrust (Netherlands) B.V., its Managing Director B /s/ Jurjen Hardeveld By: Jurjen Hardeveld Its: /s/ Marcelo Deflos By: Marcelo Deflos Its: Volorama Stichting By: Intertrust (Netherlands) B.V., its Managing Director B /s/ Jurjen Hardeveld By: Jurjen Hardeveld Its: /s/ Marcelo Deflos By: Marcelo Deflos Its:
